Gaynor, J.:
The plaintiff tendered a deed containing the description contained in the contract, except that it omitted therefrom the words at the *282.end thereof, “ being known as Lots 14 and 15 in Block 3 on map of property belonging to the Myrtle Realty Company at Ridgewood and refused to put them in. The defendant refused to accept the said deed. These words are in common use out of reasonable caution and sometimes serve a material purpose. Without mentioning anything else, the street corner point, for instance^ from which the starting point.is declared in the description to be 100 feet distant, may be different on the map to that apparently established by physical appearances, or established by mistake by the surveyor. If such an error should develop, and- a controversy about a boundary-line arise, it might be useful for the defendant to have the description in his deed contain the number of the lots intended to be conveyed. ' It should not be decided now that the reference to the lot numbers can never be of advantage to the defendant. We should •not try to foresee what may happen or be discovered in the future. The defendant is entitled to have these precautionary and proper words- of description in his deed, for such is his contract. The case of Moser v. Cochrane (107 N. Y. 35) is not in point. There the boundaries on each side of the lot were in terms the walls of other houses, so that a mistake or dispute was impossible.
The judgment should be affirmed.
Woodward, Jenks, Rich and Miller, JJ., concurred.
Judgment affirmed, with costs.